IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1999-CA-00210-SCT
SHEILA FOX MILLER, PEGGY FOX WATZ AND GARY MERKELL FOX, NEXT
FRIENDS AND SOLE BENEFICIARIES OF THE INTESTATE ESTATE OF M.
MERKELL FOX
v.
W. MARK MEEKS, M. D.

DATE OF JUDGMENT:                                 10/22/1998
TRIAL JUDGE:                                      HON. JAMES E. GRAVES JR.
COURT FROM WHICH APPEALED:                        HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                         BARRY STUART ZIRULNIK
                                                  JAMES FREDERICK AHREND
ATTORNEYS FOR APPELLEE:                           C. YORK CRAIG JR.
                                                  STUART G. KRUGER
NATURE OF THE CASE:                               CIVIL - MEDICAL MALPRACTICE
DISPOSITION:                                      REVERSED AND REMANDED - 6/29/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                   7/20/2000



     EN BANC.

     MILLS, JUSTICE, FOR THE COURT:


                                     STATEMENT OF THE CASE

¶1. This case comes on appeal from the Circuit Court of Hinds County. A medical malpractice complaint
was filed by Merkell M. Fox against Dr. W. Mark Meeks on February 28, 1995, alleging medical
malpractice by Dr. Meeks in his treatment of Fox in 1994. Fox died intestate, and the sole beneficiaries of
his estate, Sheila Fox Miller, Peggy Fox Watz and Gary Merkell, "the plaintiffs," were substituted as parties
in the lawsuit. Discovery was conducted for a period of approximately three years. The circuit court granted
a motion for summary judgment on the basis that Dr. Meeks was an employee of the University of
Mississippi Medical Center (hereafter UMMC) and that the applicable statute of limitations had run under
the Mississippi Tort Claims Act, Miss. Code Ann. §§ 11-46-1 to -23 (Supp. 1999), prior to the filing of
the complaint. The plaintiffs filed a Notice of Appeal so that this Court could consider whether the granting
of summary judgment was proper.

¶2. According to the transcript of the motion hearing, the plaintiffs sought to question Dr. Meeks, who was
present under subpoena, regarding his employment status at the hospital, and particularly as to whether he
was solely an employee of the hospital. At this point in the proceedings the trial judge made the following
pronouncement:

     THE COURT: Let me stop you. I need to deal with him because here's what I've done consistently in
     these cases and here's why. Unless I've been in a coma the last three years and just woke up, let me
     tell you what I've been doing. I've never been able to determine whether any doctor was an employee
     of the University or not.

     Every time I get one of these cases I invite people to appeal me and I invite the Mississippi Supreme
     Court to tell me finally whether or not these doctors who work at the University Medical Center are
     employees of the University Medical Center or are in private practice. Because every single one of
     them works for the University Medical Center but then has some contract which allows that he engage
     in private practice and it allows that all above a certain amount of income accrues to him and he can
     have it. And so it walks, it talks and feels just like a private practice except that when they get sued,
     they stand behind this shield of immunity and then I'm a State employee. But let me make all the
     money I can make in this practice under the terms of my contract with the State. So I've never known
     whether or not they're employees of the State or whether or not they're in private practice.

     So every time I get one of these cases I say please, please, I'm putting it on the record, I don't know,
     Supreme Court. Please tell me who these doctors actually work for . . .

                                       STANDARD OF REVIEW

¶3. For a summary judgment motion to be granted, there must exist no genuine issues of material fact, and
the moving party must be entitled to judgment as a matter of law. Miss. R. Civ. P. 56(c). The standard of
review of a lower court's grant of a summary judgment motion is de novo. Short v. Columbus Rubber &
Gasket Co., 535 So. 2d 61, 63 (Miss. 1988). The burden of demonstrating that there is no genuine issue of
material fact falls on the party requesting the summary judgment. Id. at 63-64. The court must carefully
review all evidentiary matters before it; admissions in pleadings, answers to interrogatories, depositions,
affidavits, etc., in the light most favorable to the party against whom the motion for summary judgment is
made. McFadden v. State, 542 So. 2d 871, 874 (Miss. 1989). Issues of fact sufficient to require a denial
of a motion for summary judgment are obviously present where one party swears to one version of the
matter in issue and another says the opposite. American Legion Ladnier Post No. 42 v. Ocean
Springs, 562 So. 2d 103, 106 (Miss. 1990). If any triable facts exist, the lower court's grant of a summary
judgment will be reversed; otherwise the decision will be affirmed. Brown v. Credit Ctr., Inc., 444 So. 2d
358, 362 (Miss. 1983). When a motion for summary judgment is made and supported as provided in Rule
56, an adverse party may not rest upon the mere allegations or denials of his pleadings, his response must
set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary
judgment, if appropriate, shall be entered against him. If any triable issues of fact exist, the lower court's
decision to grant summary judgment will be reversed. Otherwise, the decision is affirmed. Id. An issue of
fact may be present where there is more than one reasonable interpretation of undisputed testimony, where
materially different but reasonable inferences may be drawn from uncontradicted evidentiary facts, or when
the purported establishment of the facts has been sufficiently incomplete or inadequate that the trial judge
cannot say with reasonable confidence that the full facts of the matter have been disclosed. Dennis v.
Searle, 457 So 2d 941, 944 (Miss. 1984).

                                      STATEMENT OF THE LAW
      1. DID THE TRIAL COURT PROPERLY DETERMINE THAT THERE WAS NO
      GENUINE ISSUE OF MATERIAL FACT REGARDING WHETHER OR NOT DR.
      MEEKS WAS AN EMPLOYEE OF THE UNIVERSITY MEDICAL CENTER AND THAT
      HE WAS THEREFORE ENTITLED TO SOVEREIGN IMMUNITY UNDER THE
      MISSISSIPPI TORT CLAIMS ACT?

¶4. The record reveals that in his employment contract with UMMC, Dr. Meeks is referred to as "the
employee." The circuit court found that at the time of the alleged negligence Dr. Meeks was an employee of
the State of Mississippi under Miss. Code Ann. § 11-46-1. The circuit court held that the lawsuit against
Dr. Meeks was barred because it had not been filed within the applicable one-year statute of limitations as
set forth in Miss. Code Ann. § 11-46-11.

¶5. The plaintiffs note that on two occasions bills have been introduced in the Mississippi Legislature
seeking to alter the term "employee" to include "interns, residents and fellows at UMMC and all other
physicians employed by the state or political subdivision . . . ." All such efforts have failed to be enacted into
law. The plaintiffs interpret this failure to indicate the legislative intent not to include physicians on the faculty
of UMMC under the sovereign immunity shield. They claim that Dr. Meeks, as a physician or faculty
member at UMMC, is not an employee within the meaning of Miss. Code Ann. § 11-46-1. They argue that
since the Legislature did not specifically name physicians in the statute, the solons did not intend to include
physicians in the definition of "any employees." This argument is clever, but flawed, because the statute
defines an employee as "any officer, employee or servant of the State of Mississippi or a political
subdivision of the State," with the exception of those acting as "independent contractors" under contract to
the state or a political subdivision. Miss Code Ann. § 11-46-1(f). We decline to infer negative legislative
intent solely because the lawmakers chose not to enumerate a laundry list of state "employees." To the
contrary, we note that such physicians are not specifically excluded either. Where a statute is clear and
unambiguous, no further statutory construction is necessary and the statute should be given its plain meaning.
City of Natchez v. Sullivan, 612 So. 2d 1087, 1089 (Miss.1992). The enacted statute speaks plainly.
Immunity is extended to any state employee who is not acting as an independent contractor.

      2. DID THE TRIAL COURT PROPERLY DETERMINE THAT THE TREATMENT
      PROVIDED BY DR. MEEKS TO MR. FOX WAS PERFORMED IN THE COURSE OF
      HIS DUTIES AS AN EMPLOYEE OF UNIVERSITY MEDICAL CENTER, RATHER
      THAN IN HIS OWN PRIVATE PRACTICE?

¶6. The plaintiffs concede that Dr. Meeks is a professor at UMMC, and thus an employee of UMMC.
They insist, however, that it is not in his capacity as a professor that he is being sued. The plaintiffs claim
that Dr. Meeks "wears two hats." Under the first hat Dr. Meeks is a professor, and employee, of UMMC
training and teaching medical students. Under the second hat the plaintiffs claim that Dr. Meeks holds
himself out as a private practitioner and that when he sees patients in the outpatient clinic as a member of the
University of Mississippi Clinical Association ("Association") he is actually engaged in the private practice of
medicine at a private clinic. The plaintiffs argue that the MTCA does not apply to activities undertaken
under the auspices of the Association since such activities do not occur within the course and scope of
UMMC employment responsibilities. They state that since they seek relief for alleged malpractice while the
physician was wearing this second hat, the MTCA should not apply.

¶7. The order granting summary judgment finds that Dr. Meeks is an employee under the MTCA and
enjoys sovereign immunity under the MTCA. No finding was made to determine whether Dr. Meeks "wore
two hats." In other words, did he practice private medicine while also serving as an employee of UMMC?

¶8. Dr. Meeks entered into an employment contract with UMMC in April, 1993. Under the terms of this
agreement, Dr. Meeks was paid a base salary of $77,279.00 with the right to earn 100% of additional
income generated through fees up to $140,000, inclusive of the base salary, and 50% of any additional fees
thereafter.

¶9. The private practice alleged by the plaintiffs on the part of Dr. Meeks took place in the "UMMC
Pavilion," an outpatient clinic on campus at UMMC. The record reveals that the UMMC Pavilion is not a
"private clinic" as ordinarily defined. UMMC exercises considerable control over the treatment of patients
at the clinic. UMMC also exercises control administrative duties such as funding, fee collection, record
keeping and the like. Specifically, UMMC generated the bills and collected the payment for professional
services rendered by Dr. Meeks during his time with the Association. Article X, Section 6 of the by-laws of
the Association provides that fees for professional services may be collected directly by the clinic, under the
auspices of the University Medical Center, from patients or from third-party carriers. The fees collected are
deposited into an account maintained by the business manager of the Association, with such funds to be
used to defray the expenses of operating the clinic.

¶10. Dr. Meeks states in his affidavit that he was required to report his collections from patients treated
through the Association so that UMMC could monitor his income under the contract. These records were
subject to audit by the Vice Chancellor of Health Affairs. In this case the decedent, Fox, was billed through
the Division of General Internal Medicine at UMMC. Dr. Meeks also states in his affidavit that UMMC
controlled the patients he treated and did not allow him to treat or terminate treatment of a patient, even if
the patient could not pay for that treatment. Dr. Meeks further claims that he is prohibited by UMMC from
admitting patients to any facility other than UMMC, and that he is prohibited from operating as a primary
treating physician at any hospital but UMMC. In other words Dr. Meeks claims that UMMC controls the
entire relationship. The question we must determine is whether these averments are consistent with other
facts deduced from the record. Specifically, we must glean from the record those reasonably interpreted
factors which indicate whether Dr. Meeks was an employee of UMMC or an independent contractor
insofar as his treatment of Mr. Fox was concerned.

¶11. According to his own affidavit, Dr. Meeks states that beyond his base salary of $77,279 he is allowed
to keep 100% of the fees he charges patients as long as his total earnings fall below a maximum of $140,
000. Any additional amounts charged beyond this $140,000 are divided equally between Dr. Meeks and
UMMC. At this point, the line between private practice and state employee begins to blur. The plaintiffs
point out that as a member of the Association, Dr. Meeks is able to substantially increase his income, yet he
remains shielded behind the MTCA because of his employee status in a state teaching hospital. The trial
judge cogently observed: "And so it walks, it talks and feels just like a private practice except that when
they get sued, they stand behind this shield of immunity and then I'm a State employee."

¶12. Fox was issued an appointment card for his visits to Dr. Meeks. The card had written upon it
"UMMC PAVILION" and immediately below in parentheses "(Private Clinic)." Fox's daughter, a plaintiff in
this suit, submitted an affidavit stating that whenever she accompanied her father to the clinic there were
never any student residents present, and that at all times Dr. Meeks held himself out to be a private
practitioner.
¶13. Under his agreement with UMMC, Dr. Meeks must submit a "Private Practice Income Report" once a
year. On his 1994 1040 tax return Dr. Meeks listed $66,637 as "wages, salaries, tips etc." and $80,916 as
partnership income from "University Internal Medicine Associates." Dr. Meeks paid a "self-employment
tax" in the amount of $2,176 on this partnership income. On his 1993 income tax return, $54,720 was
reported as derived from a partnership, this time from the "Division of General Medicine." A self-
employment tax was also paid on this amount. It appears obvious that Dr. Meeks is paid a base salary by
UMMC which he reports as "wages, tips, salaries etc." Beyond this base salary he receives additional
income which he declares for tax purposes as partnership income and for which he pays taxes as a "self-
employed" person. This additional income is derived from the Association (UMMC Pavilion) which the
plaintiffs contend is a private clinic, and which they contend was represented to Fox as a private clinic by
Dr. Meeks.

¶14. The summary judgment hearing was somewhat unusual in that Dr. Meeks was called to the witness
stand after the trial judge agreed to permit questioning on his employment status for a limited period of time.
Dr. Meeks was cross-examined by the plaintiffs' attorney as follows:

      Q. Let me hand you your '93 and '94 tax returns. For the year 1993, you have on here on line 7,
      wages salary and tips that are reported on your W-2, how much is on that?

      A. $66, 766.

      Q. And that's for your employment as a professor at the University Medical Center. Correct?

      A. I think that's correct?

      Q. Well, look on the next page. Your W-2 is attached showing that you made at UMC as an
      employee $59,723. Correct?

      A. Right.

      Q. Also, you come down to line 18 showing that your partnership income from your private practice
      is $54,288. Correct?

      A. That's correct.

      Q. And in order to come up with that figure, you had to file a separate Schedule E for your
      partnership income. Is that correct?

      A. I can't tell you that for sure.

      Q. Here it is.

      A. The Schedule E for, yes, I see it.

      Q. That's where you reported to the IRS how much you made in your partnership, in your private
      practice, for the division of general medicine. Is that correct?

      A. That's the same monies.

      Q. And, also, if you'll turn two pages over, you also filed a Schedule SE self-employment tax. Is that
      correct?

      A. That's correct.

      Q. So you have to pay self-employment tax on the money that you make in your private practice
      don't you?

      A. That's correct.

      Q. So UMC does not pay that self-employment tax for you.

      A. No, they don't.

      Q. And you report to the IRS that's your private practice income?

      A. Yes. It's self-employment income.

¶15. The Constitution and Bylaws of the University of Mississippi Clinical Associates clearly state that only
full-time physicians, dentists and other clinicians employed by UMMC may be members of the Association.
Association member earnings are derived wholly or in part from fees charged to patients for professional
services within the University and its outpatient departments under authority granted by the UMMC Board
of Trustees. (Article III, Sections 1 and 2). Patient care is to be promoted "within the University Medical
Center" (Article II Sections 3 and 4). Authority over the affairs of the Association such as determining
policy, employing personnel, authorizing projects and long-range planning are to be determined by the entire
membership of the Association. However, this authority is "subject to limitations imposed by administration
of the University Medical Center, University, Board of Trustees, Institutions of Higher Learning." (Article X
Section 1). Ultimate control of the clinic rests in UMMC, even though the individual members of the
Association are given considerable latitude in its administration. Article X, Sections 2 and 4 refer to the
clinic as a "private outpatient clinic." Article X, Section 6 states that the outpatient clinic may collect fees
"under the auspices of UMMC" from private patients or third party carriers for services, use of equipment,
and expendable supplies consumed. Article X, Section 7 states in pertinent part:

      All employees of the clinic shall be employees of the University Medical Center, subject to the same
      regulations and requirements as all other employees and shall be recipient of all benefits to which
      Medical Center employees are entitled. Pay of employees shall be from the account maintained by the
      business manager of the Association and funded by the assessment of the Association members and
      by fees collected by the clinic.

¶16. Members of the Association hold advantages over their counterparts in private practice. While
ultimately under the authority of UMMC, Association members enjoy considerable flexibility in how to
carry out their work and can gain considerable income in excess of their base salaries through the
"partnership" arrangement with the Association. Yet, unlike their counterparts in pure private practice, such
doctors continue to seek the protections of the Mississippi Tort Claims Act when claims are made against
them. In fact, the Attorney General for the State of Mississippi has issued an advisory opinion stating that
staff physicians under contract with UMMC are employees of the State of Mississippi, and that the medical
center is responsible for affording them a defense and paying any judgment against them or settlement for
any claim arising out of an act or omission within the course and scope of their employment, and within the
limits of the MTCA. Miss. Att'y Gen. Op. No. 98-0500 (Sept. 4, 1998). This opinion notwithstanding, we
have not yet addressed the issue of whether doctors in such arrangements are solely UMMC employees.
Hence, there is no controlling precedent on this issue. In Owens v. Thomae, 98-CA-00237-SCT, 1999
WL 682075 (Miss. Sept. 2,1999), a medical malpractice case stemming from an allegedly avoidable leg
amputation, we recently discussed the employment status of Dr. Thomae. Finding the employment status of
Dr. Thomae vis-a-vis the hospital unclear at the time of the surgery, summary judgment was reversed and
the case remanded for further discovery to determine whether he was entitled to the protections of the Tort
Claims Act. In Pickens v. Donaldson, 748 So. 2d 684 (Miss. 1999), a medical malpractice case involving
a complaint against three doctors, this Court did not presume or proclaim that staff physicians at UMMC
are automatically employees for the purposes of the MTCA, but remanded for further discovery on the
issue. We also made reference to the Mississippi Attorney General's opinion in that case and its discussion
of whether doctors at UMMC may not be solely compensated by the state:

     The larger question may be whether the staff doctors treated this patient as independent contractors,
     charging fees for the services separate and apart from what was charged by UMC. Pickens argues
     that he requested that full discovery should continue and that summary judgment is not a proper
     vehicle for resolution. Pickens is primarily referring to the purchase of liability insurance, rather than
     whether all three doctors were employees of UMC and thus protected by the MTCA. Regardless,
     we note that although the issue of the doctors dismissal because allegedly they are all employees of
     UMC is rather clear regarding Dr. Vig, it is not so clear concerning Drs. Donaldson and Causey.
     There is some evidence in the record that Drs. Donaldson and Causey may not be
     "employees" for the purposes of the Act. In an Attorney General's opinion cited in the physicians'
     brief and included as an appendix thereto, there is an explanation that staff physicians at UMC are not
     compensated solely by the State. Miss. Att'y Gen. Op. No. 98-0500 (Sept. 4, 1998). Additionally,
     the motions for summary judgment on behalf of Drs. Donaldson and Causey contain supporting
     affidavits which mention the employment contracts of the staff physicians, but those contracts are not
     found in the appellate records of this case. Those contracts might shed further light on this subject. It
     should also be noted that Dr. Vig makes the distinction that she is not a staff physician, unlike Drs.
     Donaldson and Causey, underscoring that she is clearly an employee of the University, and thus
     protected by the MTCA. There is some question in the record that Drs. Donaldson and Causey may
     not be covered by the MTCA. Because there is insufficient evidence in the record to make the legal
     determination of Drs. Donaldson and Causey's employment status and whether the MTCA is
     applicable, this case is remanded for additional discovery on the issue.

Id. at 688.

¶17. Thus we found that the employment status of staff physicians in a situation who may not have been
compensated solely by the state was a question of fact. In this case a genuine issue of material fact exists
regarding whether the treatment provided by Dr. Meeks to Fox was performed in the course of his duties
as an employee of UMMC rather than in his own private practice. Therefore, summary judgment in favor of
Dr. Meeks on this issue was not warranted.

¶18. The specific issue to be determined is whether faculty physicians of UMMC who engage in clinical
outpatient practice under the general auspices of the University, for which they are compensated, are state
employees acting within the course and scope of their employment for purposes of the MTCA. This
question evades ready explication. Under Miss. Code Ann. § 11-46-1(f) (Supp. 1999), if Dr. Meeks is
found to be an independent contractor, he is not entitled to the protection of the MTCA. The MTCA, with
a few enumerated exceptions, explicitly excludes independent contractors from its provisions. Pursuant to
§ 11-46-1(f), an employee is defined as follows:

      "Employee" means any officer, employee or servant of the State of Mississippi or a political
      subdivision of the state, including elected or appointed officials and persons acting on behalf of the
      state or a political subdivision in any official capacity, temporarily or permanently, in the service of the
      state or a political subdivision whether with or without compensation. The term "employee" shall not
      mean a person or other legal entity while acting in the capacity of an independent contractor under
      contract to the state or a political subdivision; provided, however, that for purposes of the limits of
      liability provided for in Section 11-46-15, the term "employee" shall include physicians under contract
      to provide health services with the State Board of Health, the State Board of Mental Health or any
      county or municipal jail facility while rendering services under such contract. . . .

Miss. Code Ann. § 11-46-1(f) (Supp. 1999). Unfortunately, this definition provides little guidance on the
best means for determining the employment status of Dr. Meeks.

¶19. The general factors to be considered in determining employee/independent contractor status are
delineated in Richardson v. APAC-Mississippi, Inc., 631 So. 2d 143, 150 (Miss. 1994). Historically, in
our jurisprudence, the primary factor has been the degree or right to exercise control by the principal. See
Mississippi Employment Sec. Comm'n v. PDN, Inc., 586 So. 2d 838, 842 (Miss. 1991). Application
of the Richardson factors has proven quite troublesome in evaluating the relationship between the
University and its faculty physicians who treat private individuals from whom they directly or indirectly
receive compensation. The lower courts have consistently encouraged this Court to address this issue in
greater detail.

¶20. Application of the Richardson test, which emphasizes the "control" factor does not conclusively
establish whether Dr. Meeks was an employee or an independent contractor under the record before us.
Therefore the order granting summary judgment was inappropriate. The determination of whether the
MTCA applies is fact-sensitive, though the question of the applicability of the MTCA is as much a question
of law as of fact. See Pickens, 748 So. 2d at 688-89 (Miss. 1999). The traditional scope of employment
analysis fails to provide sufficient guidance to the bench and bar on this issue. Since our analysis of this case
is framed by statutory provisions, in addition to private agreements, we therefore look to our sister state,
Virginia, for guidance. In James v. Jane, 282 S.E.2d 864 (Va. 1980), the Virginia Supreme Court faced
the issue of whether faculty physicians of the University of Virginia Medical Center were protected by
sovereign immunity for acts of simple negligence. In response to this question, the Virginia Supreme Court
crafted a four-part test to determine whether state employed physicians should be granted sovereign
immunity:

      1. the nature of the function performed by the employee;

      2. the extent of the state's interest and involvement in the function;

      3. the degree of control and direction exercised by the state over the employee; and

      4. whether the act complained of involved the use of judgment and discretion.

This test focuses on the physician-patient relationship, and we find it more appropriate to address the unique
situation before us. In addition to these four factors, we find that the means of compensation should be
considered as well, thus adding a fifth factor to be considered. Therefore, the test to determine the
employment status of doctors like Dr. Meeks for the purposes of liability under the MTCA shall be to
weigh the following factors:

      1. the nature of the function performed by the employee;

      2. the extent of the state's interest and involvement in the function;

      3. the degree of control and direction exercised by the state over the employee;

      4. whether the act complained of involved the use of judgment and discretion;

      5. whether the physician receives compensation, either directly or indirectly, from the
      patient for professional services rendered.

¶21. A full and meaningful application of these factors is currently not possible under the record before us.

¶22. If Dr. Meeks is found to be acting as an independent contractor under the five-part test adopted in this
opinion, he will not be shielded by the limitations on liability provided by the MTCA, or the defenses
available under the MTCA. Likewise, Dr. Meeks would not benefit from the shorter one year statute of
limitations provided by the MTCA. If, however, Dr. Meeks is found to be acting as a state employee,
rather than as an independent contractor under the new test, he will enjoy all of the protections and
defenses available under the MTCA.

      3. DID THE TRIAL COURT ERR IN GRANTING A SUMMARY JUDGMENT UNDER
      CIRCUMSTANCES WHICH PRESENTED A GENUINE ISSUE OF MATERIAL FACT?

¶23. Having heard the testimony of Dr. Meeks, the trial judge entered an order granting summary judgment
consistent with a prior order he issued which apparently concluded that UMMC doctors were state
employees. The tenor and rationale supporting the prior order are not developed in the record. We can not
say that there are no genuine issues of material fact regarding whether Dr. Meeks was acting as a UMMC
professor or in the capacity of a private doctor engaged in private practice when he treated Fox. Dr.
Meeks's own testimony revealed that he regarded himself as "self-employed" while practicing at the Pavilion
and earning money beyond his base salary at the hospital. The trial court itself noted that it was unsure
whether Dr. Meeks was for all purposes an employee of UMMC or engaging in private practice at the time
of the alleged negligence. Viewing the record in the light most favorable to the plaintiffs it is clear that
genuine issues of material fact were left unresolved and that summary judgment was therefore premature.
Specifically, the parties in this case have sworn to different versions of the disputed facts through their
pleadings and affidavits. Therefore, summary judgment under these circumstances was not appropriate.

                                              CONCLUSION

¶24. Triable issues of fact exist. We therefore reverse the judgment of the Hinds County Circuit Court and
remand this case to that court for further proceedings consistent with this opinion.

¶25. REVERSED AND REMANDED.

      PITTMAN AND BANKS, P.JJ., SMITH, WALLER, COBB AND DIAZ, JJ., CONCUR.
      McRAE, J., CONCURS IN PART AND DISSENTS IN PART WITH SEPARATE
      WRITTEN OPINION. PRATHER, C.J., NOT PARTICIPATING.

      McRAE, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶26. This case is about a doctor who worked at the University of Mississippi Medical Center (UMC) and
who, during the course of treatment of the plaintiff, a private pay patient, allegedly committed acts of
negligence injuring the patient. The trial court granted a summary judgment motion by the defendant and
held that the physician was employed by UMC, and, therefore, was shielded with immunity under the
MTCA. The majority reverses the trial court and holds that the physician could actually be an independent
contractor due to his relationship to the patient. With this I concur. The majority goes on to adopt a test
from a Virginia case, James v. Jane,(1) which analyzes certain factors to determine the employment status
of a physician working at a public healthcare facility treating private-pay patients. Rather than apply this new
test to the facts before the Court, the majority stops short and remands the case so that further discovery
could be conducted as to the physician's employment status.

¶27. The record clearly indicates that the physician was acting in a "dual capacity" or at the very least as an
independent contractor or that he was acting in a dual-capacity when treating the plaintiff. Even under the
majority's new five-factor test, the facts in the record show that he was an independent contractor vis-a-vis
his private-pay patient, the plaintiff. The majority remands the case back to the trial court, but provides no
further guidance as to what evidence will yield the crucial proof that the majority apparently lacks today.
We already have all the facts necessary to determine his status and even if we did not the majority should
still establish what facts are determinative of his status under its new test. Since failure to do so does an
injustice to both parties and complicates our already complex law on independent contractors. Accordingly,
I concur in part and dissent in part. Both parties are in agreement that Dr. Meeks is a member of the faculty
at UMC. But there is also much evidence that shows that Dr. Meeks maintained a private practice in
addition to his work as a professor at UMC. This is evidenced by his in-court admission during cross-
examination, his appointment card which specifically describes his office as a "private clinic," and his tax
returns in which he admits reporting taxes for income derived from the private practice of medicine. Dr.
Meeks made the medical decisions as to the care and treatment of the patient as either an independent
contractor while treating Fox or in a "dual capacity." He was employed by the state to teach, but acted as
an independent contractor providing medical care. Since both are true, it is quite clear that Dr. Meeks was
acting in a "Dual Capacity."

¶28. "[A]n individual may serve two masters simultaneously." Vargo v. Sauer, No. 106262, 1999 WL
111998 (Mich. March 5, 1999). In Vargo, the Michigan Supreme Court was presented with a medical
malpractice claim against a doctor and hospital. The doctor claimed he was immune from suit by virtue of
the fact that he was an employee of Michigan State University. It seems that the hospital contracted with
MSU to provide patient services. "MSU medical faculty received a fixed annual salary from MSU and the
affiliated hospitals pay MSU the patient fees generated by MSU faculty and students." The trial court
granted summary judgment finding that the doctor was immune as an employee of the university. On appeal
the case was reversed and remanded. "[T]he trial court's dismissal of this action was premature because a
factual issue was presented with respect to whether Dr. Sauer was acting 'in the course and scope of [his]
employment' solely on behalf of MSU or whether he was simultaneously operating as an agent of St.
Lawrence Hospital."

¶29. "This Court has recognized the rule which acknowledges that a person may be an independent
contractor as to certain work and a mere agent or employee as to other work for the same employer.
Kight v. Sheppard Building Supply, Inc., 537 So. 2d 1355, 1359 (Miss.1989); see also Carroll v.
E.G. Laughlin & Sons, 220 Miss. 535, 540, 71 So. 2d 461 (1954)." Russell v. Orr, 700 So. 2d 619,
624 (Miss. 1997).

¶30. There is an abundance of Mississippi cases distinguishing between the status of independent contractor
and employee. See, e.g., Webster v. Mississippi Publishers Corp., 571 So. 2d 946, 949 n.3 (Miss.
1990) (containing summaries of seventeen such cases). The ultimate question in determining status is
whether the physical conduct of the employee was controlled or subject to the right of control by the
master. Texas Co. v. Jackson, 174 Miss. 737, 165 So. 546, 550 (1936). If the principal is concerned
only with the ultimate results rather than the details of the agent's work, then the principal is not liable for the
agent's acts. Fruchter v. Lynch Oil Co., 522 So. 2d 195, 201 (Miss. 1988).

¶31. This Court has previously indicated that state-employed physicians may not necessarily be employees
for purposes of the Tort Claims Act, especially where they are treating patients billed separately by them.
Pickens v. Donaldson, 748 So. 2d 684, 688-89 (Miss. 1999)(2); See also Owens v. Thomae, No. 98-
CA-00237-SCT, 1999WL 682075 (Miss. Sept. 2, 1999) (Where this Court ordered that further
discovery be allowed to determine whether a UMC surgeon was an independent contractor or an
employee). Courts from other states have also made this distinction in interpreting their sovereign immunity
statutes. The Supreme Courts of Georgia, Oklahoma and Virginia have all held that state-employed
physicians were not protected by sovereign immunity for negligent acts committed in the course of treatment
of private-pay patients. Kennan v. Plouffe, 482 S.E.2d 253 (Ga. 1997); Jackson v. Oklahoma Mem'l
Hosp., 909 P.2d 765 (Okla. 1995); Messina v. Burden, 321 S.E.2d 657, 663 (Va. 1984); James v.
Jane, 282 S.E.2d 864, 870 (Va. 1980).

¶32. The majority also recognizes that other states regard these type physicians as independent contractors
by its adoption of a modified version of the test used in James v. Jane, 282 S.E.2d at 870. The majority,
however, does not go any further in their evaluation. They note only that now we must apply this test to
determine the employment status of a physician working at a state healthcare facility and treating private-
pay patients rather using the traditional "control"test. The majority now holds that we must examine:

      1. the nature of the function performed by the employee;

      2. the extent of the state's interest and involvement in the function;

      3. the degree of control and direction exercised by the state over the employee;

      4. whether the act complained of involved the use of judgment and discretion; and

      5. whether the physician receives compensation, either directly or indirectly, from the patient for
      professional services rendered.

While this test provides guidance for determining when a physician is acting as an employee and when he is
acting as an independent contractor, the majority fails to put it into practice in the case at bar. We have all
of the facts before us that are necessary to apply this test to determine whether Dr. Miller is in fact an
independent contractor. The majority holds that we must send this case back for further discovery. What
else must be discovered that is not before the Court today? If we are to adopt the James factors as
determinative of independent contractor status, we must provide guidance on how the factors are to be
applied to the facts. If we apply this new test to the facts here, there is an abundance of evidence that
shows that Dr. Meeks did in fact act as an independent contractor vis-a-vis his relationship with the plaintiff.
While I dissent as to remanding the case to the trial court for further discovery, a close look at the evidence
in applying majority's test shows as follows:

      1. The Nature of The Function Performed by The Employee

¶33. Both parties are in agreement that Dr. Meeks is a member of the faculty at UMC. He had two roles
while working at UMC. Both parties agree that Dr. Meeks was also the primary physician providing
medical care to Fox at the time of the alleged negligence. His primary function, vis-a-vis Fox was to provide
medical treatment. He was also a member of the faculty at UMC and trained students. Since the alleged
negligent act was one concerning his medical duties to Fox and not his administrative or professorial duties
to the state, his primary function must be providing medical care to Fox.

      2. The Extent of the State's Interest and Involvement in the Function

¶34. Since there was no instruction being performed by Dr. Meeks when the negligence occurred, the
state's interest in running a medical school does not begin to outweigh its interest in ensuring the health,
safety and well-being of its citizens when it offers these services and charges for them. Additionally, while
the advantages of allowing faculty physicians at the UMC to form partnerships and engage in the corporate
practice of medicine in order to supplement their own income from teaching may be great to the physicians,
the advantage to the state is only slight. There is very little, if any, governmental interest in shielding
physicians working at state healthcare institutions from liability beyond that enjoyed by others in the
profession.

¶35. Furthermore, the mere possibility that insurance premiums could increase if the plaintiff is allowed
recovery for the damages he has suffered cannot outweigh the state's interest in ensuring his right to pursue
his medical malpractice action and hold those physicians accountable. The Virginia Supreme Court, the
progenitors of this test, realized that interpretation was possible and addressed such misconceptions,
holding:

      [W]e were emphasizing the nature of the physician-patient relationship and the special undertaking,
      arising from that relationship, to use reasonable care. Implicit in the statement is the recognition that
      the state has a greater interest in preserving a patient's right to pursue a malpractice claim against a
      physician than in the amount of liability premiums the physician might have to pay.

Bowers v. Virginia Dep't of Transp., 302 S.E.2d 511, 515 (Va. 1983). The value of a single state
citizen's right to recovery outweighs the state's interest in reducing insurance costs.

¶36. The state's greatest interest in cases of malpractice committed by physicians working at state-owned
heath facilities is to ensure that quality healthcare is provided to its citizens. Treating these physicians as
independent contractors and allowing injured patients to file suit against the doctors personally would not
increase the liability of the state, but would raise the accountability of these physicians and ensure a higher
caliber of medical service, therefore furthering the state's paramount interest.

      3. The Degree of Control and Direction Exercised by the State over the Employee

¶37. Dr. Meeks's relationship to Fox was one of doctor-patient and not instructor-student. Doctors, unlike
laborers, must exercise their judgment without interference from others. The Hippocratic Oath requires that
the physician "use (his) power to help the sick to the best of (his) ability and judgment." Section 6 of the
American Medical Association's "Principles of Medical Ethics" states, "A physician should not dispose of
his services under terms or conditions which tend to interfere with or impair the free and complete exercise
of his medical judgment and skill . . .." By the very nature of the service that Dr. Meeks provides he cannot
claim that the state controls his medical discretion or treatment of patients. The state may have provided the
opportunity to treat the decedent, but once the treatment was initiated Dr. Meeks's discretion supplanted
the state's interest as to his medical decisions. This point was also addressed in Bowers, specifically
referencing the language in the James test,

      Our emphasis in James v. Jane upon the degree of autonomy and control retained by the physicians
      was not to demonstrate that they were disentitled to immunity because they exercised discretion, but
      to show that, unlike typical state employees, they were essentially private practitioners. We said that,
      while the doctors' state employment made possible the arrangement whereby they undertook to treat
      patients, "the relationship [became] the personal and confidential one of doctor and patient, not the
      Commonwealth of Virginia and patient." 221 Va. at 50, 282 S.E.2d at 867. In the doctor-patient
      relationship, we stated, "the patient expects, and has a right to expect, the same care and attention
      from the physician that he would receive if he were in a private hospital and the physician in private
      practice." Id.

      In the typical situation where a state employee has been charged with simple negligence, the presence
      of discretion traditionally has been one of the indicia of entitlement to immunity. Indeed, James v.
      Jane recognizes this proposition, but cautions that "it is not always determinative." 221 Va. at 53,
      282 S.E.2d at 869.

Bowers, 302 S.E.2d at 515.

      4. Whether the Act Complained of Involved the Use of Judgment and Discretion

¶38. It is important to address the issue of discretion. This refers to both governmental discretion and
medical discretion. Dr. Meeks was not exercising any governmental discretion at the time of the alleged
negligence, but rather, as noted above, he was using his sole medical judgment to evaluate and treat the
decedent. We addressed a similar issue regarding governmental discretion and sovereign immunity in
Womble v. Singing River Hosp.. 618 So. 2d 1252. In Womble we cited to Henderson v. Bluemink,
511 F.2d 399, (D.C.Cir.1974), for the proposition that governmental immunity was created to protect
flawed administrative decisions, not medical malpractice.

      The chief policy underlying the creation of immunity for lower governmental officials is
      mainly that which stems from the desire to discourage "the fearless, vigorous, and effective
      administration of policies of government." However, that policy is not applicable to the
      exercise of normal medical discretion since doctors making such judgments would face the
      same liability outside of government as they would face if the complaint below is upheld.
      [Therefore], the threat of liability for negligence would not deter the fearless exercise of
      medical discretion within government service any more than the same threat deters the
      exercise of medical discretion outside of government. Holding government medical
      personnel to the same standards of care which they would face outside of government
      service in no way burdens their public responsibility or deters entry into government service
      or the vigorous exercise of public responsibility once having entered that service. Id. at 402-
      403.

Womble, 618 So.2d at1264 (emphasis added).

¶39. The Georgia Supreme Court also addressed this issue in Kennan, focusing on the decisions of the
physician and distinguished his independent medical judgment as a healer from the governmental
discretionary tasks as an administrator. That court held,

      First, although it could be argued that Dr. Plouffe was in the broadest sense acting within the scope of
      his employment because he had an obligation as a professor at the medical college to treat patients, he
      had distinct obligations to Ms. Keenan that were independent of his official state duties, and the duties
      he is alleged to have violated in this case relate solely to those independent obligations. Here, Ms.
      Keenan was a private-pay patient who employed Dr. Plouffe as her medical doctor. She was billed
      directly for his services by the PPG, and Dr. Plouffe stated that the diagnosis and treatment of Ms.
      Keenan, including the use of the Argon Beam Coagulator during the surgery, were left to his sole
      medical discretion, and were not controlled by the government. Therefore, significantly, the duties
      alleged to have been violated in this case relate strictly to the medical care provided to Ms. Keenan
      and do not call into play what might be termed "governmental considerations," such as the allocation
      of state resources for various types of medical care. Furthermore, Dr. Plouffe's primary duties in
      providing care to Ms. Keenan were to her and not to the State of Georgia.

Keenan, 482 S.E.2d at 255.

¶40. Dr. Meeks was not performing an administrative duty for the state; he was treating his patient using his
sole medical discretion. His actions as to the specific medical decisions were not under the "control" of
UMC or the state, but rather were governed by the doctor-patient relationship between he and the
decedent.

      5. Whether The Physician Receives Compensation, Either Directly or Indirectly, From The
      Patient For Professional Services Rendered.

¶41. Finally, there is an abundance of evidence in the record which indicates that Dr. Meeks received
compensation from the patient either directly or indirectly. The detailed formulae for calculating Dr. Meeks's
income, the bills which were sent directly from Dr. Meeks's office for his professional services, the 1993
and 1994 tax returns and Dr. Meeks's testimony during cross-examination regarding his income from
private practice all weigh in favor of finding him to be an independent contractor.

¶42. This new factor the majority creates today should be considered one of the weaker ones. An example
of a particularly skewed situation could be when a hospital employs a nurse anaesthetist rather than an
anaesthesiologist. Both could perform the same negligent act, but only the anaesthesiologist would have the
ability to bill separately for his services. Are we to say that the nurse is an employee and less qualified than
the doctor is immune and that the doctor is an independent contractor, but not immune? The results of
applying this new factor could therefore run contrary to the main thrust of the test which is to determine
whether the physician was treating a patient or doing some administrative act.

¶43. The Mississippi Tort Claims Act was not intended to shield these physicians from their own negligence
while they perform actions which are nothing less than private practice and line their pockets with money.
Privately billing these patients shows a contract between the physician and the patient. This in and of itself is
enough to lift the protections of the MTCA where malpractice has occurred.

¶44. We held in Quinn v. Mississippi State Univ., 720 So. 2d 843, 850 (Miss. 1998), that sovereign
immunity does not bar actions for breach of contract against state or political subdivisions. One wonders if
the majority would apply the test, if the state (UMC) were sued for breach of contract rather than
negligence.

¶45. Dr. Meeks's case meets all the criteria for finding him to be an independent contractor under the
James test. The majority was correct to reverse this case, because Dr. Meeks was not solely an
employee for the state, but in adopting the James test they should have applied it to the facts in the
case at bar. Failure to explain this new test does nothing to aid the parties and the trial court and
only serves to confuse an already complex area of law. Accordingly, I concur in part and dissent in
part.

1. James was previously cited with approval by this Court in Womble v. Singing River Hospital,
618 So. 2d 1252, 1264 (Miss. 1993) ("The medical treatment decisions made by medical personnel at
state health institutions are no different from the private medical care decisions that are currently
being judged.").

2. We noted that,

      There is some evidence in the record that Drs. Donaldson and Causey may not be "employees"
      for the purposes of the Act. In an Attorney General's opinion cited in the physicians' brief and
      included as an appendix thereto, there is an explanation that staff physicians at UMC are not
      compensated solely by the State. Miss. Att'y Gen. Op. No. 98-0500 (Sept. 4, 1998).

Pickens, 748 So. 2d at 688.